Title: To George Washington from Henry Bouquet, 3 August 1758
From: Bouquet, Henry
To: Washington, George



Sir
[Raystown, 3 August 1758]

I had the pleasure of two Letters from you this morning, and as one of them was upon a most important subject, I read it with great attention, as every thing that has been so seriously considered by you deserves my utmost regard, your arguments are clear, and delivered with that openess and candour that becomes a Gentleman and a Soldier, but give me leave my Dear Sir to answer you in the same stile. At the same time that I was favourd with your Letter, I received one from the General, with express Orders to begin to open the road from this place across the Allegeny Mountains, and as I shall allwayes oblige the directions

of a Superiour Officer with readiness, there was no room left to hesitate, In the present case I shall execute them with the greater pleasure, as Col. Burd who is this Moment arrived from Edmund Swamp, Whether he had accompanied Sr John St clair, assures me that a very good Waggon road may be made with ease and speed through the Gap that we have lately discovered, and this is the joint opinion of every person who went, they also agree that there are great numbers of fine springs the whole way, and good food for Horses so far as they have yet gone, Sir John went forward this morning, and sent me back word by a person coming from Major Armstrong, that as far as he had gone he found the road good, and every other thing answering our expectations I cannot therefore entertain the least doubt that we shall all now go on hand in hand and that the same zeal for the service that has hitherto been so distinquishing a part of your character will carry you by Reas Town over the Alligeny Mountains to Fort du Quesne
